FILED
                             NOT FOR PUBLICATION                              MAR 19 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODRIGO VALENTI ALOISE,                           No. 11-72598

               Petitioner,                        Agency No. A098-800-849

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Rodrigo Valenti Aloise, a native and citizen of Brazil, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Avagyan v.

Holder, 646 F.3d 672, 678 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Aloise’s motion to reopen as

untimely where it was filed more than two years after his removal order became

final, see 8 U.S.C. § 1229a(b)(5)(C)(i) (an alien seeking to reopen and rescind an in

absentia removal order based on exceptional circumstances must file the motion

within 180 days after the date of the removal order), and Aloise failed to set forth a

basis for equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679

(equitable tolling of the filing deadline is available where petitioner establishes that

he was prevented from filing because of deception, fraud or error, and acted with

due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-72598